Citation Nr: 0012812	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  94-25 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had certified active service from August 1977 to 
March 1979 with certified periods of active duty for training 
from November 29 to December 21, 1972 and from February 4 to 
June 4, 1975.

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an April 1994 rating 
decision of the St. Petersburg, Florida Regional Office 
(hereinafter "the RO") which declined to reopen the 
veteran's claim for service connection for headaches for lack 
of new and material evidence and denied service connection 
for a bilateral foot disorder, a left leg disorder, otitis 
media, sinusitis and allergic rhinitis, hypertension and a 
hiatal hernia.  In an April 1996 decision, the Board 
concluded that the veteran had not submitted new and material 
evidence sufficient to reopen his claim for service 
connection for headaches.  The Board also denied service 
connection for otitis media, sinusitis and allergic rhinitis, 
hypertension and for a hiatal hernia.  The Board remanded the 
remaining issues on appeal to the RO in order to afford the 
veteran a Department of Veterans Affairs (hereinafter "VA") 
orthopedic examination.  In July 1997, the Board again 
remanded this appeal to the RO to obtain private and/or VA 
treatment records and to afford the veteran a VA orthopedic 
examination.


FINDING OF FACT

The veteran's bilateral foot disorder, manifested by plantar 
fasciitis, has been shown to have increased in severity 
during his period of active service.


CONCLUSION OF LAW

A bilateral foot disorder (plantar fasciitis), was aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1153, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is not implausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A review of the 
record indicates that the veteran's claim for service 
connection for bilateral foot disorder (plantar fasciitis) is 
plausible and that all relevant facts have been properly 
developed.  Accordingly, an additional remand, as to such 
issue, in order to allow for further development of the 
record, is not appropriate.

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  The disease 
entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during wartime service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to wartime 
service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The available service personnel record indicate that the 
veteran had certified active service from August 1977 to 
March 1979 with certified periods of active duty for training 
from November 29 to December 21, 1972 and from February 4 to 
June 4, 1975.  The service medical records indicate that at 
the time of a June 1972 enlistment examination, the veteran 
checked that he had foot trouble.  There was a notation that 
the veteran's feet were normal.  At the time of a May 1974 
re-enlistment examination, the veteran checked that he did 
not have foot trouble.  However, the May 1974 examination 
report included a notation that the veteran had pes planus.  
Pursuant to a May 1975 examination report, the veteran again 
checked that he had foot trouble.  There was a notation, at 
that time, that the veteran's feet were normal.  A November 
1978 treatment entry noted that the veteran complained of 
problems with both feet for the previous four days.  The 
veteran reported that the bottom of his feet felt sore or as 
if they were "drawing up".  The examiner indicated that 
there was metatarsal tenderness of both feet with no major 
edema or discoloration.  It was noted that there was limited 
range of motion with flexation of the tarsals.  The 
assessment was "possible metatarsal".  A subsequent 
November 1978 entry noted that the veteran returned for 
treatment of his feet.  The examiner reported that there was 
skin breakage with tenderness and fungus to the tarsals.  
There was also slight discomfort with pressure.  The 
assessment, at that time, was possible foot fungus.  A 
November 1978 examination report noted that the veteran had 
athlete's foot.

Private treatment records dated from February 1976 to 
September 1979 and VA treatment records dated from September 
1979 to October 1979 indicated that the veteran was treated 
for several disorders.  Private treatment records dated from 
September 1981 to May 1985 referred to continued treatment.  
An April 1985 radiological report, as to the veteran's left 
foot, from Elliot White Springs Memorial Hospital indicated 
an impression of a small calcaneal spur.

Private treatment records dated from December 1991 to 
November 1993 indicated that the veteran was treated for a 
left foot disorder.  A December 1992 report from B. Bumster, 
DPM, indicated that the veteran was seen with complaints of a 
heel spur on his left foot which had been present for the 
previous three to four years.  The assessment was plantar 
fasciitis, left.  A September 1993 operative report from the 
Florida Hospital noted that the veteran underwent a plantar 
fasciotomy of the left foot with resection of a calcaneal 
spur.  The post-operative diagnoses were plantar fasciitis, 
left foot and painful calcaneal spur, left foot.

The veteran underwent a VA orthopedic examination in December 
1993.  It was noted that three years earlier the veteran 
began to complain of bilateral heel pain, more pronounced on 
the left.  The examiner reported that examination of the left 
foot revealed a two-inch well-healed scar on the medial side 
of the left foot.  Examination of the right foot was reported 
to be negative.  The examiner reported that an X-ray of both 
feet revealed a small calcaneal spur on the right side with 
not other pathology detected.  The impression included status 
post excision of a calcaneal spur of the left heel and small 
right calcaneal spur.

The veteran underwent a VA orthopedic examination in June 
1996.  He complained of bilateral foot pain.  The veteran 
indicated that he had a sharp stinging pain at the bottom of 
his heel bone when he was standing.  He stated that he worked 
as a security guard and that he had to shift weight from one 
foot to the other to avoid the stabbing pain at the bottom of 
his feet.  The examiner diagnosed bilateral plantar 
fasciitis.  A September 1996 addendum to the June 1996 
orthopedic examination noted that the history and physical 
examination were recounted and were consistent with the June 
1996 examination.  It was noted that the veteran continued to 
have symptoms of bilateral plantar fasciitis.  The examiner 
stated that the veteran's bilateral plantar fasciitis was 
associated with long walking probably associated with his 
present job, as well as his training.  The examiner indicated 
that the veteran had previous surgery on the left side which 
was only temporarily relieved and that the veteran had a 
recurrence of pain.  The examiner remarked that such was 
associated with multiple years of the veteran being on his 
feet and was not associated with his left leg disorder.

The veteran underwent a VA orthopedic examination in May 
1999.  The examiner reported that he interviewed the veteran 
and completely reviewed "what [was] available" in the 
medical records and charts.  The veteran reported that his 
pain was mostly located in his left foot, but that he did 
have occasional pain in his right foot.  It was noted that 
the veteran attributed most of his heel problems to his basic 
training service and to running around with boots and to 
running long distances.  The examiner noted that the veteran 
had bilateral flat feet which was much worse on the left 
side.  It was reported that an X-ray of the left foot 
revealed that no spur was evident and an X-ray of the right 
foot revealed a small spur.  As to an impression, the 
examiner indicated that the veteran had left plantar 
fasciitis status post release with chronic plantar fasciitis.  
It was also noted that the veteran had posterior tibial 
insufficiency with pain around the area.  The examiner 
commented that it should be noted that the veteran had such a 
problem with his left foot since 1978 pursuant to the medical 
record.  The examiner remarked that the symptoms were 
consistent with overuse activity and may have been caused by 
the veteran's activities during the military.  The examiner 
also indicated an impression of right very mild plantar 
fasciitis, virtually asymptomatic.  The examiner commented 
that the veteran had minimal tenderness and no impingement of 
the range of motion of the right foot.

In an August 1999 statement, C. B. Wagner, DPM, indicated 
that he had reviewed his medical records and reported that he 
had seen the veteran from December 1992 to January 1994.  Dr. 
Wagner stated that the veteran was diagnosed with plantar 
fasciitis/heel spur syndrome.  It was noted that the veteran 
underwent a surgical correction of the deformity in September 
1993.  Dr. Wagner indicated that it was his opinion that the 
veteran suffered from such malady because of his pes planus 
valgus and that such was certainly aggravated by overuse in 
the service.  Dr. Wagner noted that it was very probable that 
such condition worsened because of the service activity and 
that the veteran would have long-term difficulty with "that 
foot" due to overuse.

In an October 1999 statement on appeal, the veteran reported 
that he provided Dr. Wagner with a copy of his service 
medical records and a copy of the May 1999 VA examination 
results, prior to his opinion.

The Board has made a careful review of the record.  It is 
observed that the veteran's service medical records indicate 
that he reported foot trouble at the time of a June 1972 
enlistment examination, prior to any certified periods of 
service.  Additionally, a May 1974 examination report 
included a notation that the veteran had pes planus.  The 
Board observes that during the veteran's period of active 
service from August 1977 to March 1979, he was treated for 
bilateral foot complaints.  A November 1978 entry indicated 
that there was metatarsal tenderness of both feet as well as 
limited range of motion and flexation of the tarsals.  
Additionally, another November 1978 entry noted that there 
was tenderness of the tarsals and also related an assessment 
of possible foot fungus.  The Board observes that the first 
clinical indication of a left foot disorder, subsequent to 
the veteran's period of service was pursuant to an April 1985 
radiological report from the Elliot White Springs Memorial 
Hospital, more than six years after the veteran's separation 
from service which noted an impression of a small calcaneal 
spur.  A December 1992 report from Dr. Bumster related an 
impression of plantar fasciitis.  As to the veteran's right 
foot, the Board notes that the first clinical indication of a 
right foot disorder subsequent to service was pursuant to the 
December 1993 VA examination report, which related an 
impression of a small right calcaneal spur as well as status 
post excision of a calcaneal spur of the left heel.
Additionally, the Board observes that a June 1996 VA 
orthopedic examination report indicated a diagnosis of 
bilateral plantar fasciitis.  In a September 1996 addendum to 
the June 1996 orthopedic examination report, the examiner 
stated that the veteran's bilateral plantar fasciitis was 
associated with long walking probably associated with his 
present job as well as his training.  The Board notes that it 
is unclear whether the examiner was referring to the 
veteran's training during his periods of service.  Further, 
the Board notes that the examiner, pursuant to the May 1999 
VA orthopedic examination report indicated an impression of 
left plantar fasciitis status post release with chronic 
plantar fasciitis.  The examiner specifically remarked that 
the veteran's symptoms were consistent with overuse activity 
and may have been caused by his activities during the 
military.  The examiner also indicated an impression of right 
very mild plantar fasciitis, virtually asymptomatic.  
However, the examiner did not provide an opinion as to the 
etiology of the right foot disorder.  The Board notes that 
such an opinion was specifically requested pursuant to the 
Board's July 1997 remand instructions.  Additionally, Dr. 
Wagner also stated that it was his opinion that the veteran 
suffered from his present malady because of his pes planus 
valgus and that such was certainly aggravated by overuse in 
the service.

The Board observes that the veteran's service medical records 
do not specifically indicate that there was any worsening of 
a bilateral foot disorder during his periods of service.  
However, in consideration of the evidence of record, 
specifically the VA examiners' opinions as well as the 
opinion expressed by Dr. Wagner, the Board is of the view 
that the evidence is at least in equipoise as to whether 
there was an increase in severity of the veteran's bilateral 
foot disorder during his period of active service.  
Accordingly, with resolution of reasonable doubt in favor of 
the veteran, the Board concludes that service connection for 
bilateral plantar fasciitis is warranted on the basis of 
aggravation.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for bilateral plantar fasciitis is 
granted.

REMAND

The veteran asserts on appeal that he is entitled to service 
connection for a left leg disorder.  His representative has 
requested that this case be remanded for additional 
development of the record as the RO failed to comply with the 
Board's July 1997 remand instructions.  In reviewing the 
record, the Board notes that the May 1999 VA orthopedic 
examination did not fully comply with the October 1997 remand 
instructions.  The July 1997 remand requested, in part, that 
the examiner express an opinion as to the etiology and 
approximate date of onset of any diagnosed left leg disorder.  
The examiner was specifically requested to indicate whether 
there was any increase in disability, as to any diagnosed 
left leg disorder, attributable to the veteran's periods of 
service.  The examiner was also requested to provide a 
complete rationale for any opinion expressed.

The May 1999 VA examination report indicated that the veteran 
was interviewed and that "what [was] available" in the 
medical records and charts was completely reviewed.  It was 
noted that the veteran had a left proximal tibial lesion 
which was resected and curetted and then subsequently bone 
grafted with a left iliac crest bone graft in 1967, well 
before the veteran was in service.  The veteran reported that 
he went on to subsequent healing and some pain.  The veteran 
also indicated that he had been having continued pain, 
specifically proximal tibial pain, which had been going on 
and off since his surgery.  As to an impression, the examiner 
indicated that the veteran had a left proximal lesion removed 
in 1967, well before service, which was symptomatic ever 
since the lesion was removed with some increased uptake on 
the bone scan.  The examiner commented that in reviewing the 
X-rays, bone scan and the magnetic resonance imaging study, 
there was some lesion that may have been due to overstressing 
of the lesion and causing micro stress fractures around the 
lesion.  The examiner remarked that at any rate, such was 
symptomatic and limited the veteran's activities.  The Board 
observes that the examiner did not indicate whether there was 
any increase in disability, as to the diagnosed left leg 
disorder, attributable to the veteran's periods of service, 
as requested pursuant to the July 1997 remand.

The Board observes that the Court has held that VA is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Halstead v. Derwinski, 
3 Vet. App. 213 (1992).  Given the nature of the veteran's 
contentions, the examiner's failure, pursuant to the May 1999 
VA orthopedic examination, to provide the requested opinion 
as to aggravation, the Board concludes that additional 
medical development of this issue is necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must obtain a medical opinion 
from a specialist in orthopedics for the 
purpose of determining the diagnoses of 
any currently manifested disorder(s) of 
the veteran's left leg and the most 
probable etiology(ies) for same, as is 
medically possible, based on evidence of 
record, to include all examination 
findings and available in/outpatient 
medical records.  The claims folder, to 
include the report of the VA examination 
that was conducted in 1999, and a copy of 
this remand must be provided to the 
specialist in connection with this 
opinion request.

If the medical history and clinical 
findings of record confirm that any 
diagnosed left leg disorder pre-existed 
the veteran's relevant period of active 
duty service (August 1977 to March 1979), 
the specialist should provide a medical 
opinion addressing whether any related 
complaints and treatment provided during 
his periods of active duty service 
constituted an aggravation or worsening 
of his condition (i.e., whether any 
disease worsened beyond its normal 
progression during that period of active 
duty).  Moreover, if there are multiple 
co-existing disorders of the left leg, 
the specialist should comment on the 
etiology of such disorder(s) relative to 
any event or incident of the veteran's 
military service and the 
treatment/diagnoses provided therein.

The medical opinion requested in this 
REMAND instruction should be 
comprehensive and should include full 
rationale and a discussion of all medical 
studies on the subject matter deemed to 
be pertinent to support the conclusions 
reached.  The report of the medical 
opinion should be associated with the 
claims folder.

2.  Subsequently, the RO must review the 
claims folder and ensure that the 
aforementioned medical opinion report is 
in compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999).


3.  Following completion of the above, 
the RO should readjudicate the issue of 
service connection for a left leg 
disorder giving consideration to any 
additional evidence obtained.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues addressed herein.  See 38 C.F.R. 
§ 19.31 (1999).

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 



